Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 1 of 13 PageID #: 103




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK

                                                     )
FRANCISCO SURIEL,                                    )
                                                     )
                                   Plaintiff,              FIRST AMENDED
                                                     )
                           v.                        )     COMPLAINT
                                                     )
PORT AUTHORITY OF NEW YORK AND                             Jury Trial Demanded
                                                     )
NEW JERSEY; PORT AUTHORITY POLICE                    )     19 CV 3867 (PKC) (ST)
DEPARTMENT; Police Officer ANDREW                    )
SAMUEL, Shield No. 3331; Police Officer              )
JEREMY         KHAN;    Sergeant  JOSEPH             )
OPROMALLA; JOHN DOE, as Administrator of             )
the Estate of ROBERT JONES; JOHN and JANE            )
DOE 1-10,                                            )
                                                     )
                                   Defendants.
                                                     )

                                NATURE OF THE ACTION

       1.     This is an action to recover money damages arising out of the violation

 of plaintiff’s rights under the Constitution.

                            JURISDICTION AND VENUE

       2.     This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and

 the Fourth, Fifth, Sixth and Fourteenth Amendments to the Constitution of the

 United States.

       3.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

 1343 and 1367(a).
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 2 of 13 PageID #: 104




        4.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 (b) and

 (c).

        5.    This Court has supplemental jurisdiction over the New York State

 claims pursuant to 28 U.S.C. § 1367.

                                    JURY DEMAND

        6.    Plaintiff demands a trial by jury in this action.

                                        PARTIES

        7.    Plaintiff Francisco Suriel is a resident of Kings County in the City and

 State of New York.

        8.    Defendant Port Authority of New York and New Jersey (“Port

 Authority”) is a corporation duly organized and existing under and by virtue of the

 laws of the State of New York and New Jersey. It operates, maintains and controls the

 Port Authority Police Department (“PAPD”), including all the police officers thereof.

        9.    The defendant Port Authority is responsible for the policies, practices

 and customs of the PAPD as well as the hiring, screening, training, supervising,

 controlling and disciplining of its police officers and civilian employees. At all times

 relevant times all defendant officers were acting for, upon, and in furtherance of the

 business of their employer and within the scope of their employment.




                                            -2-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 3 of 13 PageID #: 105




        10.    The individually named defendants, at all times relevant herein, were

 officers, employees and agents of the PAPD. The individual defendants are sued in

 their individual capacities.

        11.    At all times relevant defendants John and Jane Doe 1 through 10 were

 police officers, detectives or supervisors employed by the PAPD. Plaintiff does not

 know the real names and shield numbers of defendants John and Jane Doe 1 through

 10.

        12.    At all times relevant herein, defendants John and Jane Doe 1 through 10

 were acting as agents, servants and employees of the Port Authority and the PAPD.

 Defendants John and Jane Doe 1 through 10 are sued in their individual capacities.

        13.    At all times relevant herein, all individual defendants were acting under

 color of state law.

                                STATEMENT OF FACTS

        14.    At approximately 5:15 p.m. on August 6, 2018, Mr. Suriel was working

 as a driver for the ridesharing service Via.

        15.    Mr. Suriel was lawfully present in the “arrivals” area of JFK Terminal 8

 awaiting his assigned passenger when two PAPD officers, believed to be defendant

 Samuel and either defendant Khan or Opromalla, approached plaintiff’s vehicle.

        16.    The officers did not identify themselves to Mr. Suriel, who speaks

                                                -3-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 4 of 13 PageID #: 106




 Spanish.

       17.     The individual defendants who did not approach plaintiff observed the

 encounter and had the opportunity and duty to intervene.

       18.     The defendants forcefully pulled Mr. Suriel from his vehicle and

 assaulted him repeatedly, causing him to sustain serious physical injuries.

       19.     Even though Mr. Suriel had committed no crime or offense and the

 defendants lacked even arguable probable cause to do so, they handcuffed and arrested

 Mr. Suriel.

       20.     The defendants took Mr. Suriel to a precinct.

       21.     At the precinct the individual defendants falsely informed employees of

 the Queens County District Attorney’s Office that they had observed plaintiff commit

 the misdemeanor crimes of unlawful solicitation of ground transportation, resisting

 arrest and obstructing governmental administration. The defendants prepared,

 forwarded and signed false paperwork containing fabricated factual allegations.

       22.     At no point did the individual defendants observe plaintiff commit any

 crime or offense.

       23.     Plaintiff was eventually transported to Queens Central Booking, where

 he was detained at length.

       24.     Mr. Suriel was ultimately arraigned and released on his own

                                            -4-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 5 of 13 PageID #: 107




 recognizance.

       25.    On or about February 20, 2019, the criminal charges were adjourned in

 contemplation of dismissal under circumstances indicative of innocence and with

 defendants lacking evidence to sustain the criminal charges.

       26.    Less than ninety days after the claims accrued and more than sixty days

 before commencement of this action, a written notice of claim was served upon the

 Port Authority.

       27.    The instant action is commenced less than one year after the causes of

 action have accrued.

       28.    At least thirty days have elapsed since the service of the notice of claim,

 and adjustment or payment of the claim has been neglected or refused.

       29.    Plaintiff suffered damage as a result of defendants’ actions. Plaintiff was

 deprived of his liberty, suffered emotional distress, mental anguish, fear, pain, bodily

 injury, anxiety, embarrassment, humiliation, and damage to his reputation.

                                     FIRST CLAIM
                                     Unlawful Stop

       30.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       31.    Defendants violated the Fourth and Fourteenth Amendments because

 they stopped plaintiff without reasonable suspicion.
                                            -5-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 6 of 13 PageID #: 108




        32.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages herein before alleged.


                                     SECOND CLAIM
                                        False Arrest

        33.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        34.    Defendants violated the Fourth and Fourteenth Amendments because

 they arrested plaintiff without probable cause.

        35.     As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                    THIRD CLAIM
                     State Law False Imprisonment and False Arrest

        36.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        37.    By their conduct, as described herein, the individual defendants are liable

 to plaintiff for falsely imprisoning and falsely arresting plaintiff.

        38.    Plaintiff was conscious of his confinement.

        39.    Plaintiff did not consent to his confinement.

        40.    Plaintiff’s confinement was not otherwise privileged.



                                              -6-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 7 of 13 PageID #: 109




       41.    Defendant Port Authority, as an employer of the individual defendant

 officers, is responsible for their wrongdoing under the doctrine of respondeat superior.

       42.    As a direct and proximate result of the misconduct and abuse of

 authority stated above, plaintiff sustained the damages alleged herein.

                                   FOURTH CLAIM
                                   Unreasonable Force

       43.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       44.    The defendants violated the Fourth and Fourteenth Amendments

 because they used unreasonable force on plaintiff.

       45.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                     FIFTH CLAIM
                              State Law Assault and Battery

       46.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       47.    By their conduct, as described herein, the defendants are liable to

 plaintiff for having assaulted and battered him.

       48.    Defendant Port Authority, as an employer of the individual defendant

 officers, is responsible for their wrongdoing under the doctrine of respondeat superior.


                                            -7-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 8 of 13 PageID #: 110




       49.    As a direct and proximate result of the misconduct and abuse of

 authority stated above, plaintiff sustained the damages alleged herein.

                                   SIXTH CLAIM
                      Denial of Constitutional Right to Fair Trial

       50.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       51.    The individual defendants created false evidence against plaintiff.

       52.    The individual defendants forwarded false evidence to prosecutors in the

 Queens County District Attorney’s office.

       53.    In creating false evidence against plaintiff, and in forwarding false

 information to prosecutors, the individual defendants violated plaintiff’s right to a fair

 trial under the Due Process Clause of the Fifth, Sixth and Fourteenth Amendments of

 the United States Constitution.

       54.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                 SEVENTH CLAIM
                               Malicious Abuse of Process

       55.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.




                                            -8-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 9 of 13 PageID #: 111




           56.   The individual defendants issued legal process to place plaintiff under

 arrest.

           57.   The individual defendants arrested plaintiff in order to obtain collateral

 objectives outside the legitimate ends of the legal process, to wit, to cover up their

 assault of him.

           58.   The individual defendants acted with intent to do harm to plaintiff

 without excuse or justification.

           59.   As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                   EIGHTH CLAIM
                     Negligence; Negligent Hiring/Training/Retention

           60.   Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

           61.   Defendant Port Authority, through the PAPD, owed a duty of care to

 plaintiff to prevent the conduct alleged, because under the same or similar

 circumstances a reasonable, prudent, and careful person should have anticipated that

 injury to plaintiff or to those in a like situation would probably result from the

 foregoing conduct.




                                               -9-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 10 of 13 PageID #: 112




        62.    Upon information and belief, all of the individual defendants were unfit

 and incompetent for their positions.

        63.    Upon information and belief, defendant Port Authority knew or should

 have known through the exercise of reasonable diligence that the individual

 defendants were potentially dangerous.

        64.    Upon information and belief, defendant Port Authority’s negligence in

 screening, hiring, training, disciplining, and retaining these defendants proximately

 caused each of plaintiff’s injuries.

        65.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                    NINTH CLAIM
                       Intentional Infliction of Emotional Distress

        66.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

        67.    By reason of the foregoing, the defendants, acting in their capacities as

 PAPD officers, and within the scope of their employment, each committed conduct so

 extreme and outrageous as to constitute the intentional infliction of emotional distress

 upon plaintiff.




                                             -10-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 11 of 13 PageID #: 113




       68.    The intentional infliction of emotional distress by these defendants was

 unnecessary and unwarranted in the performance of their duties as PAPD officers.

       69.    Defendants, their officers, agents, servants, and employees were

 responsible for the intentional infliction of emotional distress upon plaintiff.

 Defendant Port Authority, as employer of each of the defendants, is responsible for

 their wrongdoings under the doctrine of respondeat superior.

       70.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                  TENTH CLAIM
                      Negligent Infliction of Emotional Distress

       71.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       72.    By reason of the foregoing, the defendants, acting in their capacities as

 PAPD officers, and within the scope of their employment, each were negligent in

 committing conduct that inflicted emotional distress upon plaintiff.

       73.    The negligent infliction of emotional distress by these defendants was

 unnecessary and unwarranted in the performance of their duties as PAPD officers.

       74.    Defendants, their officers, agents, servants, and employees were

 responsible for the negligent infliction of emotional distress upon plaintiff. Defendant


                                            -11-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 12 of 13 PageID #: 114




 Port Authority, as employer of each of the defendants, is responsible for their

 wrongdoings under the doctrine of respondeat superior.

       75.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                                  ELEVENTH CLAIM
                                   Failure to Intervene

       76.    Plaintiff repeats and realleges each and every allegation as if fully set forth

 herein.

       77.    Those defendants that were present but did not actively participate in

 the aforementioned unlawful conduct observed such conduct, had an opportunity

 prevent such conduct, had a duty to intervene and prevent such conduct and failed to

 intervene.

       78.    Accordingly, the defendants who failed to intervene violated the Fourth,

 Fifth, Sixth and Fourteenth Amendments.




                                            -12-
Case 1:19-cv-03867-PKC-ST Document 22 Filed 02/14/20 Page 13 of 13 PageID #: 115




       79.    As a direct and proximate result of this unlawful conduct, plaintiff

 sustained the damages hereinbefore alleged.

                               PRAYER FOR RELIEF

       WHEREFORE, plaintiff respectfully requests judgment against defendants as

 follows:

       (a) Compensatory damages against all defendants, jointly and severally;

       (b) Punitive damages against the individual defendants, jointly and severally;

       (c) Reasonable attorneys’ fees and costs pursuant to 28 U.S.C. § 1988; and

       (d) Such other and further relief as this Court deems just and proper.

 Dated:       February 14, 2020
              New York, New York

                                         Elefterakis, Elefterakis & Panek


                                         ____________________________
                                         Gabriel P. Harvis
                                         80 Pine Street, 38th Floor
                                         New York, New York 10005
                                         (212) 532-1116
                                         gharvis@eeplaw.com

                                         Attorneys for plaintiff




                                          -13-
